    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 1 of 35 PageID #:437




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


ANNAMARIE DENEEN,                            )
MICHAEL J. DENEEN,                           )
ERIN MUNOZ, PAUL MUNOZ, and                  )
and NAZRET Z. GEBREMESKEL                    )
individually and on behalf of                )
all other persons similarly situated,        )
                                             )
       Plaintiffs,                           )
                                             )    Case No. 19-cv-5499
                                             )
       vs.                                   )    Honorable Ronald A. Guzman
                                             )
WYNDHAM VACATION RESORTS,                    )
INC.,                                        )
                                             )    JURY TRIAL DEMANDED
                                             )
       Defendant.                            )

                        AMENDED CLASS ACTION COMPLAINT

       Plaintiffs, AnnaMarie Deneen, Michael J. Deneen, Erin Munoz, Paul Munoz, and Nazret Z.

Gebremeskel, individually and on behalf of all other persons similarly situated, allege on personal

knowledge, investigation of their counsel, and on information and belief, as follows for their

Amended Complaint against Defendant Wyndham Vacation Resorts, Inc. (Wyndham).                  This

Amended Complaint narrows the definition of the proposed class.

                                    NATURE OF ACTION

       1. This is a class action for breach of contract and deceptive sales practices. Wyndham omits

to disclose material facts to timeshare purchasers and breaches its contracts with purchasers in

various ways including by failing to make desired destination properties available to purchasers.



                                                 -1-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 2 of 35 PageID #:437




        2. Wyndham’s practices are so widespread that a cottage industry has developed promising

to get people out of timeshares. Unfortunately, many of these exit programs are just as fraudulent

as the original timeshare sales pitches. Faced with a massive number of claims, Wyndham has

inserted mandatory arbitration clauses into more recent contracts to cut off class actions. This

action, however, is brought on behalf of purchasers who do not have class action waiver clauses.

The proposed national breach of contract class consists of Wyndham timeshare purchasers who have

sought cancellation of their contracts and have had their requests for cancellation denied. The

consumer fraud, fraud and negligent misrepresentation subclass is limited to residents of Illinois and

the District of Columbia.

        3. Wyndham’s timeshare sales policies and practices are consistently deceptive and

misleading. Time and time again, Wyndham makes the same misrepresentations to consumers about

fundamental aspects of its timeshare program including the value of timeshare points, the availability

of properties to book for vacation, the maintenance fees involved, the transferability of points, the

cleaning services available, the advance booking time required for reservations, the booking fees,

the expiration date of points, and the cost of travel through Wyndham versus using websites such

as trivago.com, and google.com.

        4. Wyndham’s business model is premised on the false assumption that you can lie to

consumers to get them to sign confusing, vague and ambiguous boilerplate contracts and that

because then there is a purported written agreement, you have no liability for the lies. This is not the

law.

        5. Wyndham says anything to get people to sign contracts. It refuses to let them out when

they realize they have been deceived and that Wyndham has breached its contractual obligations.


                                                  -2-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 3 of 35 PageID #:437




The practices are particularly damaging to senior citizens and retirees, many of whom borrow heavily

to finance their purchases, sometime taking out home equity mortgages to come up with the money

to pay Wyndham, and face the prospect of bankruptcy when Wyndham refuses to let them out of

boilerplate contracts.

       6.   Wyndham has been heavily sanctioned for its deceptive practices through state

government penalties, orders requiring rescission of purchase contracts and a $20 million verdict in

a whistle blower case. Instead of reforming its practices, it has doubled down on its deceptions.

       7. Since 2003, there has been a steady drum beat of adverse awards against Wyndham as

well as settlements forcing it to pay damages, penalties and grant rescission.

       8. In October 2003, the California Attorney General and the District Attorney for the County

of San Mateo sued Trendwest Resorts, the predecessor of Wyndham, for its unlawful sales practices

and material misrepresentations. The case was settled with Trendwest agreeing to an injunction

barring it from further violations and requiring it to offer rescission to customers. It also had to pay

$795,000 in civil penalties. The estimated total value of the settlement was $ 4.3 million. The

California Attorney General issued a Press Release about the settlement saying “Trendwest

[predecessor to Wyndham] misled consumers through deceptive sales practices and non-disclosure,

and illegally denied consumers the ability to cancel their contracts.” Trendwest Will Pay Restitution

to Consumers and $795,000 in Civil Penalties”, October 29, 2003,

https://oag.ca.gov/news/press-releases/attorney-general-lockyer-settles-lawsuit-against-one-world

s-largest-timeshare. (Last visited August 10, 2019.)

       9. In 2007, California customers sued Wyndham in a class action. The case settled on a

class basis. (Wixon et. al. v. Wyndham Resort Development Corp., N. D. Cal. Case No. C 07-


                                                  -3-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 4 of 35 PageID #:437




02361.)   The settlement class consisted of California residents, and persons who entered into

transactions in California, who bought Worldmark timeshare interests from Wyndham.              The

settlement was for persons who purchased timeshares before November 5, 2006. Wyndham agreed

to cancel 22 million vacation credits; it made changes to its timeshare program; and it agreed to pay

class counsel up to $5 million in legal fees.

       10. In 2015, the State of Wisconsin sued Wyndham for rescission of timeshare purchase

contracts with 29 owners. As part of a settlement, Wyndham agreed to pay $665,000 in restitution,

a $99,520 civil fine, $62,702.20 in fees and costs, and to rescind the contracts. (Sauk County

Wisconsin Case No. 2015CX000005).           The Wisconsin Department of Agriculture, Trade and

Consumer Protection alleged that Wyndham sales personnel had made misrepresentations

inconsistent with purchase contracts, telling customers gift incentives were available for one day

only, and not disclosing on first contact with prospects that a timeshare sale was being offered. The

restitution and debt relief was as high as $84,698 for one Madison, Wisconsin couple. After the

settlement, Wyndham issued a press release promising to “meet the highest standards of fairness and

transparency to consumers”.

https://www.wiscnews.com/news/local/crime_and_courts/wyndham-settles-consumer-complaints

-for/article_c041b926-efda-53da-8d61-5560c7fc3718.html (Last visited August 13, 2019.)

       11. In 2016, a Wyndham whistle blower employee was awarded $20 million (Williams v.

Wyndam Vacation, Ownership, Inc., San Francisco Superior Court, Case No. CGC- 12-526187)

after being wrongfully terminated. The whistle blower exposed that Wyndham defrauded elderly

customers, opened and maxed out credit cards without their knowledge, and lied about fees. In

its rulings on post trial motions, the court found that “Wyndham’s San Francisco site was defrauding


                                                 -4-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 5 of 35 PageID #:437




many customers, mainly the elderly... When timeshare sales were off, Wyndham had ‘TAFT Days’

– “Tell Them Any Frigging Thing’”. (See Williams, supra, Slip Op. at pp. 1-2 dated March 10, 2017

attached as Exhibit A .)

        12.   After getting consumers to sign form contracts through deceptive sales practices,

Wyndham then breaches its form contract entitled “ Security Agreement - ClubWyndham Access

Vacation Ownership Plan - Retail Installment Contract - Purchase and Security Agreement” by not

making destination accommodations available, by charging excessive fees not referenced in the

contract, and by failing to provide promised ancillary services such as cleaning and housekeeping.

                                              PARTIES

        13. Plaintiffs AnnaMarie and Michael Deneen live in Homer Glen, Illinois and are residents

of the State of Illinois. Plaintiffs Erin and Paul Munoz live in Chicago, Illinois and are also Illinois

residents. Plaintiffs Plaintiff Nazret Z. Gebremeskel lives in the District of Columbia. All Plaintiffs

are government employees. By filing this suit, all Plaintiffs are requesting cancellation of their

contracts in addition to all such requests previously made.

        14. Defendant Wyndham is a Delaware corporation doing business in the State of Illinois.

Its principal office is at 6277 Sea Harbor Drive, Orlando, FL 32821.1

                                  JURISDICTION AND VENUE

        15. This Court has subject matter jurisdiction under the Class Action Fairness Act, 28



        1
        The holding company for Wyndham is a publicly traded company known as Wyndham
Destinations Inc. Wyndham Destinations Inc. is also a Delaware corporation. On or about
March 19, 2018, Wyndham Worldwide announced its filing of a Form 10 Registration Statement
whereby it was separated into two public companies. One public company which owns and
operates hotels was the Wyndham Hotel Group which became known as Wyndham Hotels and
Resorts, Inc. The other public company which offers timeshares is Wyndham Destinations Inc.

                                                  -5-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 6 of 35 PageID #:437




U.S.C. § 1332(d)(2). This is a civil action in which the matter in controversy exceeds the value of

$5,000,000, exclusive of interests and costs. At least one class member is a citizen of a state that

is different from the state of citizenship of Wyndham.

       16. Defendant Wyndham is subject to jurisdiction in this District by virtue of its extensive

business dealings and transactions within the State of Illinois. Wyndham leases office space in

Chicago, Illinois. Wyndham also leases space for administrative functions in Northbrook, Illinois.

Wyndham maintains marketing and sales offices throughout the United States including an office

at 71 East Wacker Drive, Chicago, IL 60601. It regularly hosts timeshare sales presentations at

various locations in this District including Chicago and Six Flags Great America in Gurnee, Illinois.

Wyndham is registered with the Illinois Secretary of State to do business in Illinois (File Number

68867657). Wyndham destination properties in the timeshare program include the Wyndham Grand

Chicago Riverfront hotel in Chicago, Illinois and the Wyndham Galena in Galena, Illinois. Illinois

destinations are among the ones that Wyndham owners can not reasonably book. The Deneen

Plaintiffs were unable to book desired destinations in Chicago, Illinois and in Galena, Illinois. The

Munoz Plaintiffs were solicited at a Wyndham sales booth in Gurnee, Illinois to attend a sales

meeting in Chicago, Illinois where Wyndham tried to sell them additional points. Wyndham has

ongoing and continuous contacts with Illinois particularly with regard to sales and marketing

presentations which are at the heart of this complaint.

       17. Venue is proper in this District under 28 U.S.C. §§ 1391( b ) and ( c ) because Plaintiffs

reside in this District, a substantial part of the events giving rise to the claim occurred here, and

because Defendant maintains offices in this District.




                                                 -6-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 7 of 35 PageID #:437




                                  FACTUAL ALLEGATIONS

       18. Wyndham is the largest timeshare ownership program in the world with 925,000

members and over $5 billion in revenue in 2017. It develops and operates a portfolio of over 220

resorts throughout the world with 25,000 individual units. Wyndham markets and sells vacation

ownership interests in the form of points, provides consumer financing in connection with the sale

of points, provides property management services to the purchasers, and develops and acquires

vacation ownership resorts.

       19. On August 2, 2017, Wyndham Worldwide issued a press release that it would separate

into two publicly traded companies. It announced that Wyndham Vacation Ownership would be the

world’s largest publicly traded timeshare company. Wyndham Vacation Ownership joined with RCI.

RCI was the world’s first and largest vacation exchange network with over 4,300 affiliated properties

in more than 100 countries. The joinder of Wyndham Vacation Ownership and RCI was to provide

purchasers of Wyndham points with the widest possible availability of timeshare units for vacation

usage. In the press release announcing the change, Michael Brown, CEO of Wyndham Vacation

Ownership, stated:

       By joining the largest timeshare company in the world with the largest timeshare
       exchange network and connecting them seamlessly to the Wyndham Rewards platform,
       we will be positioned to provide the widest variety of vacation opportunities
       to our owner base and network affiliates..

       Wyndham Worldwide Announces Plan to Become Two Publicly Traded Hospitality
       Companies, Wyndham Destinations Press Releases (August 2, 2017),

       https://www.wyndhamdestinations.com/news-media/press-releases/wyndham-worldwide-
       announces-plan-become-two-publicly-traded-hospitality (last visited Aug. 6, 2019)
       (Exhibit B hereto.)

       20. On its website, Wyndham Destinations Inc. boasts that it has over 4,300 vacation


                                                 -7-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 8 of 35 PageID #:437




destinations, over 20 brands, and that as the world’s largest vacation ownership, exchange and

rental company, it makes every trip a perfect vacation experience.

https://www.wyndhamdestinations.com/us/en (Last visited Aug. 6. 2019).



                               WYNDHAM’S BUSINESS MODEL

       21. In the traditional timeshare business model, a participant purchased a fractional interest

in a specific piece of property. The member would own the right to a specific week of occupancy

in a particular unit in a specific identified property. The participant could then be entitled to trade

that week of ownership for a week in another property. However, if the member did not trade his

or her week, he or she was guaranteed the right to stay in the identified week in the identified

property.

       22. In the Wyndham model, participants purchase points which are supposed to be currency

to stay at any Wyndham or affiliated resort throughout the world. Fundamental to the Wyndham

sales and marketing pitch is that purchasers will have a dizzying array of choices and will be able

to stay at their desired property wherever it might be. Purchasers buy points so they can travel to

their desired location whether it is Scotland, Colorado, Hawaii or some other place . In fact, desired

destinations are not available at the desired time and have to be booked sometimes as much as a year

in advance, assuming they are even available. The sales pitch is false and misleading.

       23. The business practice of Wyndham is to focus on selling points, rather than managing

the destinations and making them available to members. Wyndham members find that there is little

availability. When they complain, Wyndham’s response is that they need to buy more points.

Wyndham members are subject to a life long frenzied marketing pitch to buy more points and


                                                 -8-
    Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 9 of 35 PageID #:437




upgrade their membership. When a member arrives for a vacation at a destination, the sales pitch

starts before they have even parked their car. A common Wyndham ploy is not to give a parking

pass to a member until they agree to attend an “owner update meeting”. The purported owner update

meeting is nothing more than another high pressure sales presentation to get them to buy more

points.

          24. If Wyndham members manage to get parking passes without committing to attending

a sales meeting, they are constantly harassed with phone calls to their rooms and marketing materials

under their doors to attend more sales meeting. These meetings last most of a day and do not

conform to most consumers’ idea of a “vacation day”.

          THE MISLEADING AND DECEPTIVE WYNDHAM SALES PRESENTATIONS

          25. The Wyndham sales presentations follow the same pattern. The key elements are:

          a. As was the case in the State of Wisconsin action, prospects are not told up front
          that they will be attending a lengthy high pressure Wyndham timeshare sales meeting
          – otherwise, few, if any, people would show up;

          b. Prospects staying at a Wyndham owned hotel or resort are enticed to attend the
          timeshare sales meeting by the offer of a free gift, free trip, discount coupon or prize;

          c. Purchasers are lied to about how long the meeting will last – the sale pitch is that
          if you just attend this one hour or 90 minute meeting, you will “earn” the offered gift
          or prize;

          d. In reality, the sales presentations usually last five or six hours;

          e. Potential customers are physically worn down by the length of the meetings;

          f. The Wyndham strategy is to break down the prospective purchaser’s resistance to
          buying by relentless physical and psychological pressure;

          g. Prospects are told that they need to buy for the sake of their children, to be able
          to leave the points to their children, to spend time with their families and to fulfill
          their dreams of being able to vacation anywhere in the world;


                                                    -9-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 10 of 35 PageID #:437




       h. People are kept in the meetings for hours at length by free food, the offered
       gifts and a never ending barrage of “special” bonus points if they sign a contract
       right away;

       I. Whenever someone shows resistance, the sales person leaves to consult
       with a manager and then comes back to offer special bonus points, some type of
       additional prize or gift, and the offer of a higher level of membership;

       k. The sales pressure is relentless throughout the day;

       l. Wyndham makes it difficult for people to leave by the threat of losing their prizes,
       and other tactics such as checking in purses and transporting attendees in vans to off
       site locations so they have no simple way to return;

       m. One-on-one sales pitches are made throughout the day and a prospective
       purchaser is often assigned one person who stays with them the entire time to
       befriend them; and,

       n. A false sense of urgency is created with repeated use of phrases such as “one time
       offer” and “today only” to create the impression that prospects can never have the
       same opportunity again.

       If this was all there was to it, it would simply be a high pressure sales environment akin to

being locked in new car dealership for most of the day. However, individuals are repeatedly lied

to about the material elements of the program including misrepresentations that points will not

expire, that units will be available, that maintenance fees will not increase, that long advance

booking time is not required, and that points are easily transferable or marketable.

       26. First person narratives about what goes on at Wyndham sales presentations abound on

the web as well in the complaints filed with the State of Florida obtained through a public records

request. Here is but one example from a document produced by the State of Florida. It is a written

statement from Kathryn Bryan of Oregon, Ohio filed with the Florida Division of Consumer Affairs

on September 5, 2018 (Exhibit C - emphasis supplied) :

       We met with Brett Sherman who described the benefits of owning Wyndham points,


                                                -10-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 11 of 35 PageID #:437




       how Wyndham was continuously purchasing resort properties for its owners, and
       how reasonably priced Wyndham points were. We were about to leave when the
       sales manager came over and stated that if we purchased 154,000 points at that
       meeting, he would allocate an additional 154,000 bonus points which would put us
       in a Silver Owner level.

       We were told that by doing this it would allow us to stay at any of the Wyndham
       properties around the world. Later we found out this was totality [sic] not true,
       but the lie did come to light until we tried to a book a week stay in Hawaii for
       our anniversary.

       27. Kathryn goes on to describe “owner update” meetings which were promised to last 90

minutes. Purchasers were enticed to attend with $50 gift cards. The meetings actually lasted 4 ½

hours. Her narrative continues with descriptions of subsequent sales meetings. She confronted a

senior sales manager with misrepresentations from prior meetings. He responded:

       “Maybe so, but these people are no longer here. And whatever they told you we do
       not have to honor’. He in essence told us that we had been lied to but then said that
       he could help us get out of this situation if we purchased an additional 210,000
       points. ...

       We were accompanied to the finance office by all three salespersons. It felt like we
       were under arrest or going to the firing squad. All we wanted to do was straighten
       out the lies that we had been told that the other salespeople had told us and get the
       mess cleaned up. We deposited an additional $3842.69 and financed the additional
       points for $34,807.01 ...

       The additional points and our Platinum status would guarantee us reservations at the
       Emerald Grade any time of the year even in the winter months. The sales manager
       did not tell us that Wyndham had only taken over a certain number of 2/3/4 bedroom
       units (no 1 bedroom units).

       We had to discover this on our own when we attempted to book a one week stayed
       [sic] there and called the Emerald Grande directly. We were informed they could
       not accommodate us in any unit for an indefinite period of time no matter what
       our level with Wyndham.

       (Yet more omission/ misrepresentation of facts) But you know it can’t even be
       called that. It is just out-and-out lying.



                                               -11-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 12 of 35 PageID #:437




Kathryn’s statement highlights the misleading and deceptive Wyndham tactics. Its sales people

routinely falsely tell purchasers that the solution to their availability problem is to spend more money

for more points.

       28. Wyndham sales people are trained to make misrepresentations.            The whistle blower

complaint filed by former Wyndham sales people Patricia Williams and Steve Gutfield against

Wyndham (Superior Ct. State of California, San Francisco County Case No. CGC 12-526187)(

Exhibit D hereto) lays this out in excruciating detail. Plaintiffs state in their First Amended

Complaint :

       ... Ms. William overheard other sales associates making illegal and false
       representations to various customers. ... For example, some owners were informed
       if they increased their points (points are used to establish eligibility for various
       products), they could do so at essentially no cost. ...

       Other member services representatives falsely represented that they were going to be
       reducing the monthly statements for owners or that maintenance fees would be
       ‘capped’, when in fact such payments were actually being deferred or they were
       subject to increases. These ‘lower monthly payments’ schemes in reality were simply
       a way to fraudulently induce customers into buying more services and borrowing
       more money.

       Williams First Amd. Complaint ¶17.

       29. The Williams Plaintiffs go on to allege that Wyndham knew of, sanctioned and

encouraged the fraudulent behavior in order to drive up sales. Numerous supervisors and managers

were aware of the conduct. Indeed, sales manager Steven Savino began “conducting training

meetings in which he taught employees how [to] use unethical methods for selling timeshares...”

William First Amd. Complaint ¶22, 24.

                       PLAINTIFFS ERIN AND PAUL MUNOZ

       30. Erin Munoz has worked as a Chicago Police Officer since 1999. She is assigned to a


                                                 -12-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 13 of 35 PageID #:437




citywide tactical team targeting gangs and high crime areas. Her husband Paul Munoz is a Sergeant

with the Cook County State’s Attorney’s Office Investigations Bureau. He investigates homicides,

narcotics and other felonies.

        31. In January 2013, they were on vacation at a Wyndham resort, Bonnet Creek, in Orlando,

Florida. Erin had found a unit to stay at through ebay. They had no prior dealings with Wyndham

Vacation Resorts, Inc. However, Wyndham Vacations Resorts, Inc., the defendant herein, had sales

people on site. The sales staff approached the Munoz’s and offered them theme park tickets to

attend a timeshare sales presentation. As usual, the presentation was lengthy. Among other things,

the Munoz’s were told that a Wyndham timeshare would be a wonderful purchase to pass on to their

children.

        32. Nothing was said about problems with availability of units once they purchased.

        33. Nothing was said about the fact that points would expire if not used.

        34. Nothing was said about maintenance fees increasing.

        35. Nothing was said about having to book one year in advance.

        36. Nothing was said about the number of points needed in high versus low season.

        37. Nothing was said about the fee involved if points were transferred to RCI, a Wyndham

affiliate.

        38. They were misled by the deceptive sales process. They were induced to enter a Purchase

and Sale Agreement dated January 2, 2013.     Their Purchase and Sales Agreement of the Munoz

Plaintiffs ( Exhibit E) makes no sense on its face. Wyndham purports to sell them:

        a 84,000/804,860,000 undivided in tenants in common interest in Units 679-686,
        688, 690-698, 779-786, 788, 790-798, 879-886, 888, 890-898, 979-986, 988, 990-
        998, 1079-1086, 1088, 1090-1098 in Building S, Phase V having a Floating Use


                                               -13-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 14 of 35 PageID #:437




       Right (“Property’) of FAIRFIELD ORLANDO AT BONNET CREEK RESORT, A
       CONDOMINIUM (“Condominium”) together with all appurtenances thereto ,
       located at 9560 Via Encinas, Lake Buena Vista, Florida 32830.


It is impossible to tell with any certainty what property is being bought and sold. Among things,

“floating use right” is a non-existent legal term and is not defined in the agreement.

       39. The contract assigns them 168,000 points and states that points are only “symbolic”.

This is contrary to the sales presentations which equate points to money or currency to be used to

obtain vacation stays. The contract also has a half baked definition of VOI, Vacation Ownership

Interest, as a fraction where it defines the numerator but fails to state what the denominator is.

       40. The contract fails for its ambiguity. It is void ab initio and should be rescinded.

        41. After purchasing, Erin and Paul discovered that destinations were not available and that

they could not even stay at Bonnet Creek in Orlando. They had a better chance at staying at that

Wyndham resort by just buying on line through ebay as they had done before becoming Wyndham

vacation members.

       42. Subsequently, the Munoz’s were at Six Flags Great America in Gurnee, Illinois, and

stopped by a Wyndham sales booth. They were offered a certificate for a free two night hotel stay

if they attended a meeting at the Wyndham Grand Chicago Riverfront Hotel. This meeting turned

into another lengthy sales presentation.    Erin and Paul Munoz were told that the solution to the

problem they were having with availability was to spend another $20,000 to buy more points.

                               PLAINTIFF GEBREMESKEL

       43. Plaintiff Nazret Gebremeskel (Naz) lives in the District of Columbia. She works for the

District of Columbia as an unemployment claims examiner.



                                                -14-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 15 of 35 PageID #:437




       44. In September 2017, she was vacationing in Las Vegas, Nevada and wanted to buy tickets

for Cirque du Soleil. The ticket seller told her that she would be eligible for discount tickets if she

agreed to attend a 90 minute presentation where breakfast would be served. The event was a

marketing presentation by Wyndham to sell contracts in its timeshare program. Instead of lasting

90 minutes, the presentation lasted almost 7 hours. It began at 9:00 a.m. and was not over until 4:00

p.m. When Naz was at the meeting, a Wyndham representatives insisted on checking her purse.

She was assigned a single sales agent who spent the whole day with her. Naz was transported in

a van to the meeting at a Wyndham location from the hotel where she was staying so that made it

difficult for her to leave the sales presentations. In its form letter denying purchasers requests to

rescind contracts, Wyndham states that no one is forced to stay at these sales presentations and that

attendees are “free” to leave. The truth is that short of locking the doors, Wyndham does everything

it can to discourage attendees from leaving.

       45. Wyndham sales presentations are notorious for their length and sales pressure.

Individuals are enticed to attend by the offer of free gifts or vacation stays which are often hard to

redeem. The sales pitch is promised to be short in length and then drags on for many hours. The

sales personnel misrepresent the availability of vacation properties, misrepresent the cost and fees

of the program, and create a false sense of urgency by stating that an offer is good for that day only.

Misrepresentations are also made about resale value of the program, and the reservation process.

These are the sales practices of Wyndham that led the States of California and Wisconsin to sue

Wyndham for false and deceptive marketing.

       46. The Wyndham sales presentation to Naz was true to form as a high pressure marketing

pitch. Various gifts and prizes were offered to induce Naz to sign a contract. She was offered bonus


                                                 -15-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 16 of 35 PageID #:437




points, a tablet, and a trip to Las Vegas as incentives to sign a timeshare contract.

       47. The following deliberate misrepresentations were made to her:

     False Wyndham Sales Representations               Truth



     Wyndham timeshare points never expire.         They expire every year if not used.
     Wyndham timeshare points can be sold           They expire every year if not used.
     for cash.
     Maintenance fees would not increase            Maintenance fees increased significantly.
     significantly.
     Contract could be refinanced for lower         Contract could not be refinanced.
     interest rate with another bank.
     Purchasers would routinely save money          It was often cheaper to simply book flights
     by being Wyndham timeshare owners.             and hotels on line through public websites
                                                    such as booking.com, hotwire.com or
                                                    trivago.com than using Wyndham points.


       48. In addition, the following material facts were never disclosed to Naz.

     Omissions
     No disclosure was made about how many points would be needed to stay at resorts or
     hotels.
     No disclosure was made as to how far in advance destinations had to be booked.
     No disclosure was made as to availability of destinations.
     No disclosure was made that many times, it would be cheaper to book a flight or hotel
     through trivago.com or other public travel websites than through the Club Wyndham
     program.
     No disclosure was made that fees would be required to transfer points for use with RCI,
     an affiliated timeshare company.
     No disclosure was made that Purchaser would have to wait to use points after signing
     contract.



                                                -16-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 17 of 35 PageID #:437




     No disclosure was made that approximately $50 fee would be charged to transfer points
     to RCI.


       49. Naz signed the “Security Agreement, ClubWyndham Access Vacation Ownership Plan,

Retail Installment Contract, Purchase and Security Agreement” dated September 2, 2017 attached

as Exhibit F. The total price to be paid for the 126,000 Points after finance charges is $39,489.70.

After signing the agreement, Naz discovered that it was cheaper to book flights to destinations such

as Jamaica outside the Wyndham program through public websites that do not even charge for points

or membership.

       50. She has tried to cancel her agreement, but Wyndham refuses to cancel it. She also paid

$4,595 to American Resource Management Group, LLC who told her they would be able to obtain

cancellation of the Wyndham contract. American Resource failed to do so and is now in bankruptcy.

(S.D. Fl. Bankr. Ct. Docket No. 19-14605.)

                  PLAINTIFFS ANNAMARIE AND MICHAEL DENEEN

       51. AnnaMarie and Michael Deneen (Deneens) are a married couple living in Homer Glen,

Illinois. AnnaMarie works for the Will County Assessor’s Office, having previously worked as a

paralegal for law firms including Neal, Gerber and Eisenberg in Chicago. Her husband works for

the federal government in the office of Personnel Management. He retired from the military after

29 years in the U.S. Army and the Oklahoma National Guard.

       52. In 2014, the Deneens were vacationing in Branson, Missouri when they were persuaded

to attend a Wyndham timeshare sales presentation with the promise of a free trip to Las Vegas. The

sales presentation lasted for hours and consisted of non-stop high pressure marketing. After being

closeted with Wyndham sales personnel for three to four hours, the Deneens signed the contract

                                               -17-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 18 of 35 PageID #:437




entitled “Security Agreement - ClubWyndham Access Vacation Ownership Plan - Retail Installment

Contract - Purchase and Security Agreement”, attached hereto as Exhibit G and dated March 16,

2014. They purchased 105,000 points for the right to use and occupy Wyndham vacation properties.

The total sales price was $31,700.35.

       53. Like Naz’s contract, the agreement is a pre-printed form contract. Wyndham uses the

same agreement with other Class Members. The pre-printed terms are not negotiable. There is no

arbitration clause in the agreements signed by Naz and the Deneens.

       54. The prefaces to the agreements have the same language (apart from the name of the

Purchaser). The preface to the Deneens’ agreement states:

       Wyndham Vacation Resorts, Inc., a Delaware corporation (“Seller”) agrees to sell to
       MICHAEL J. DENEEN ANNA M. DENEEN HUSBAND AND WIFE (“Owner”)
       a membership interest (“Ownership”) in PTVO Owners Association Inc., a non-
       stock, non-profit Delaware corporation (“Association”) which Ownership includes
       the right to participate in the ClubWyndham Access Vacation Ownership Plan
       (“Club”) and the right to use and occupy Club Accommodations. ... These rights are
       denominated in Points...


The Agreement does not state what the initial “PTVO” stand for.

       55. The Deneens purchased their 105,000 points for $18,700 which was financed by

Wyndham over 10 years at an annual rate of 15.99%. The total sales price was $31,700.35. The

105,000 points expire annually if not used. At the beginning of the next year, the Deneens are

credited with another 105,000 points. Points are the currency used to stay at Wyndham resorts. For

instance, booking a one bedroom deluxe unit at the Wyndham Durango, Colorado for one week

during prime season requires 105,000 points ( although this does not appear to be a prime

destination since families are told that the rooms are small and that a coal train station behind the



                                                -18-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 19 of 35 PageID #:437




property leaves settled soot). Prime locations such as Hawaii require many more points – up to

several hundred thousand points for a week’s stay.

       56. Paragraph 1 of the form agreement, which is entitled Ownership, states that “Owner is

a member of the Association, and is entitled (a) to use Points to reserve the use of accommodations

in the Club ...”     This language creates an obligation on the part of Wyndham to make

accommodations reasonably available. Otherwise, the contract fails in its essential purpose.

       57. Paragraph 4 of the agreement, entitled Club Accommodations, provides that “Owner

shall have access to all existing and future Club Accommodations and the properties within which

those Club Accommodations are located (“Club Properties”) as well as all other accommodations

owned or operated by or associated with Club, wherever located”. Likewise, this language creates

an obligation on the part of Wyndham to make accommodations reasonably available.

       58. Wyndham has breached the foregoing provisions of the agreement because it has failed

to reasonably make available to Club Accommodations to the Deneens. They have a contractual

right to obtain Club Accommodations and reservations within a reasonable time prior to the

reservation dates. The Deenens have been repeatedly unable to do so. Club Accommodations are

not available on a reasonable basis. The Deneens have been denied booking requests for Wyndham

destinations in Chicago, Illinois, Galena, Illinois and Nashville, Tennessee. Further, they have to

book at least nine months in advance to have a chance at their desired locations.

       59. In addition, Wyndham has imposed unreasonable booking fees on Class Members

including the Deneens. For instance, a $99 reservation fee is charged for each Wyndham Club Pass

reservation to book space at a WorldMark affiliated resort. Reservations for friends and family

involve a $49 fee.


                                               -19-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 20 of 35 PageID #:437




       60. Wyndham is obligated to provide other services, such as cleaning services, to the

Deneens and Class Members. Not only are there extra fees for these services, but they are not

provided on a reasonable basis. The Deneens stayed at a Wyndham destination where they were told

by housekeeping staff that staff were directed to clean the rooms of non Owners on a daily basis and

only to clean rooms of Wyndham Owners after their vacation.

       61. The Agreement did not provide full and adequate disclosure about these additional fees

charges and lack of service.

  WHAT OCCURRED WITH PLAINTIFFS IS TYPICAL AND INVOLVES COMMON
  ISSUES OF LAW AND FACT WITH OTHER WYNDHAM TIMESHARE OWNERS


       62 The misrepresentations made to Plaintiffs at the Wyndham sales meetings are typical of

misrepresentations made to other Class Members. The same fraudulent representations and

omissions are made time and again with uncanny regularity to Class Members. A recent public

records request to the State of Florida, Division of Consumer Services, revealed consumer after

consumer complaining of misleading sales practices relating to the use of Points, availability of

destinations, advance booking time required, misrepresentations about the value of Points, and the

misrepresentations about maintenance fees. Further, many of the complaining consumers are elderly

and retired. (Copies of some of the complaints produced by the State of Florida are attached as

Exhibit H.)

       63. What follows is merely a sample of the many formal complaints against Wyndham.

These complaints reflect the common nature of the Wyndham misrepresentations.




                                               -20-
 Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 21 of 35 PageID #:437




Consumer                  Consumers’ Own Words               Subject of Misrepresentations
Ronald Flater             “greatly misrepresented”           Value of points
Grundy Center, Iowa                                          Advance booking time required
John and Jayne            “lies”                             Maintenance fees
Branscombe
Bangor, Maine
(80 year olds)
Alberto and Nancy         “severely lied to”                 Omissions in contract
Bernal
Auburn, California
Tim and Joy LaFleur       “deceitful tactics” “falsehoods”   Maintenance fees
Hallsville, Texas         “fabrications”                     Availability
                          “misrepresentations”               Value of points
Patricia Wheelock         “very misrepresented” “lying”      Availability
Webster, Florida          “false claims”“threaten me”
(Elderly)
Carl and Connie Kluttz    “all a huge lie” “misrepresented   Value of points
Gastonia, North           everything”
Carolina
David Kuebler             “lies and out-and-out deceit”      Value of points
Albuquerque, New
Mexico
Herbert Chapman Jr.       “deceived”                         Maintenance fees
Susan Pollard
Surprise, Arizona
Linda and Frank           “we have been misled”              Maintenance fee
Valencia
Germantown, Maryland
Billie and Nina Davis     “false and misleading”             Availability
Raeford, North Carolina
Lonnie Harrington         “Your company’s mot[t]o must       Availability
Olive Branch,             be: Tell them ANYTHING you         Maintenance fee
Mississippi               have to get their names on the
                          dotted line.”




                                               -21-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 22 of 35 PageID #:437




 William and Virginia       “we have not been told truthful      Availability
 Radford                    things”                              Advance booking time required
 Bumpus Mills,                                                   Maintenance fees
 Tennessee
 Sandra Derr                “Scam” Salesmen “lie outright        Value of points
 Lewes, Delaware            to customers”
 Heather Bertolami          “we were lied to”                    Availability
 Brookline, New
 Hampshire



       64. Similarly, Wyndham timeshare owners have posted the comments quoted below which

reflect the commonality of their experience. ( A printed copy of these customer comments

downloaded from the cited websites is attached as Exhibit I - emphasis supplied throughout.)


       a. Cinthia from Wilder7/9/2019 11:07:24 am

       Some misrepresentations and omissions they left out to get us to pay for this
       ridiculousness:
       -Friends and family can go on vacation, HOWEVER WE HAVE TO BE PRESENT.
       -They did not tell us most locations are booked like a year in advance. We can not
       book our vacations like that with our work.
       -They left out the Club Dues
       -They left out the maintenance fees

       http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
       (Last visited Aug. 6, 2019)

       b. Wyndham Vacation Resorts / Timeshares / scam promise!
        US Review updated: Jul 10, 2019

       I am completely appalled by what I am about to tell you. Purchased a timeshare from
       fairfield fairshare plus resorts currently doing business as wyndham vacation resorts,
       rci, cendant inc (parent company). Being skeptical about the ease and worry free
       vacation promise, they promised big vacation savings, convenience, flexibility, and
       great customer service. All false. My main contention for buying this timeshare was
       my inability to use it yearly and lengthy advance reservations. “no problem, you


                                                -22-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 23 of 35 PageID #:437




       can bank up to 4 years of unused timeshare, ” they preached.

       https://www.complaintsboard.com/complaints/wyndham-vacation-resorts-timesha
       res-c59202.html (Last visited Aug. 6, 2019)

       c. Tracy Raines Sep 08, 2008

       Wow! we bought the discovery vacation you know, just to try it out! We went on
       vacation once and that was it. By the time we were ready to use our last 76k points
       for a weekend getaway, BAM! Too late, Don't have anything available and guess
       what! You have until February to use your points or they will expire!
       We ar 6mo later still paying on this package that we cannot even use. I wish I knew
       how to stop them from drafting anymore of MY money! When I complained to the
       person on the phone they put me in touch with another salesman that was willing to
       MAKE ME A DEAL!!! Trade up and use our 76K points as payment!!!”

       https://www.complaintsboard.com/complaints/wyndham-vacation-resorts-timesha
       res-c59202.html (Last visited Aug. 6, 2018)

       65. There has been a tsunami of Class Member complaints about Wyndham’s failure to

honor its contractual obligation to provide Club Accommodations on a reasonable basis. In the last

three years alone, the Better Business Bureau has received 2,165 complaints about Wyndham.

http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam has over 1,000

complaints about Wyndham, many of which center on the fact that requested properties are not

available. Indeed, Wyndham Owners routinely complain that a requested property is not available

through the Wyndham timeshare program, but can be booked outside the program through public

websites such as trivago.com or booking.com.

       66. Examples of purchaser comments about Wyndham’s failure to provide requested Club

Accommodations follow (with emphasis supplied throughout and printed versions of the comments

attached as Exhibit J):


       a. Jonas Bernholm 2/7/2019 06:07:07 am


                                               -23-
Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 24 of 35 PageID #:437




   .... Broken Promises and Contracts

   I had to stop paying monthly loan interest and the maintenance fees. Because of
   Wyndham Club’s breach of contract. ...
   I also question Wyndham’s ability to be able to supply what the customers are
   booking. Comments on the internet talks about long waiting lists and that it’s almost
   impossible to get what is wanted.

   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
   (Last visited Aug. 6, 2019)

   b. JANHEE3/13/2019 07:38:08 pm

   Help! we just signed up for time share with Wyndham Feb 2019 while on vaca in So
   Carolina. Got home-two days later I went online to see what vaca we will take-so
   disappointed. Georgia has only one and I need 3 bedroom--no week open until dec
   2019!! We were told-no problem booking EVER..except around holidays--then you
   should book a few months. Tried to cancel-but we were TWO days out of the 5 day
   contract period. Now they say..too bad--you pay us the $30,000 and monthly
   maintenance. This is wrong-they are not giving what they promised to us. Help! How
   can I get out of contract? any advice? thanks

   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
   (Last visited Aug. 6, 2019)

   c. Carrie of Bothell, WA Verified Reviewer

   Original review: Aug. 1, 2019
   We purchased this timeshare because of the promise of increased ability to vacation
   with our kids or even get away alone every once now and then. It's been absolutely
   the opposite. It's impossible to navigate the system, dates are always blocked out
   through the owner site but available on public sites, membership doesn't even
   cover vacation so you have to upgrade to get any use out of it, and the customer
   service provided is abysmal. We regret this purchase so much and wish there was a
   way out of it.

   https://www.consumeraffairs.com/travel/wyndham_vacation_resorts.html
   (Last visited Aug. 6, 2019)

   d. Mike 12/26/2012 07:59:24 am

   ... now I ccant seem ttto book anything that owned by Wyndram. I seem to alwys pay
   out of pocket in additioon to using points. Itried staying iin Key West and Puerto


                                           -24-
Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 25 of 35 PageID #:437




   Rico witth my kiis and nothng was available except for a 1 bedroom with 1 king
   size bed (for 5 people). I wwant to get rid of this nnow. Its nothig wht they said tis
   would be. I want to get riid of this ASAP...Can anyone help?

   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
   (Last visited Aug. 6, 2019)

   e. Bonnie 4/25/2016 09:16:24 pm
   We went to presentation in Kona Hawaii and they managed to hook me into buying.
   They fed into my desire to take my grandchildren to Disneyworld by telling me about
   the wonderful place they have there. By the time I accumulate enough points to do
   it and if there were any openings, my grandchildren will be graduated from college.
   Booking a place in Hawaii is almost impossible.

   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
   (Last visited Aug. 6, 2019)

   f. LuLu 7/12/2014 03:20:11 am

   ... Come to find out we don't have enough points to stay anywhere for a week, and
   nothing is ever available when you do want to vacation. They told us we would
   be able to vacation at any of their resorts. Maybe if you book over a year in advance.
   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
   (Last visited Aug. 6, 2019)

   g. Brian J Willett 8/29/2016 03:54:32 pm
   Wyndham is is nothing more than a scam. Nothing is ever available and I was told
   I needed to book 10 months in advance. It took them 25 minute before they even
   answered my call to make a reservation.

   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
   (Last visited Aug. 6, 2019)

   h. Tiffany 9/5/2016 02:59:20 pm


   ... I set up our online accounts and started looking at RCI for Bonus Weeks.....there
   wasn't a single week for $200!!! Myrtle Beach was $1400 a week, I couldn't even
   find anything available in New York or California!! ... I also tried to get a week
   at Destin next July only to be told that they are COMPLETELY BOOKED THE
   WHOLE SUMMER!!!!

   http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam


                                           -25-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 26 of 35 PageID #:437




       (Last visited Aug. 6, 2019)

       I. Butch4/3/2018 04:40:33 pm

       Get this, I just checked on a room at Wyndham Myrtle beach through Trivago for late
       June, no problem getting one. Tried to book a room through Wyndham for the same
       date, none available.

       http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
       (Last visited Aug. 6, 2019)

       j. Tamela Gx7/9/2019 12:24:04 pm
       It took us 2 years just to book a vacation with our ownership. While on vacation
       when we aired our grievances to Wynhdam, they suggested we upgrade to alleviate
       our problem and we listened, however, we still could not book. ....
       This company should be illegal. $40,000 for 5 nights of vacation.

       http://www.timeshareconsumerbureau.com/news/the-wyndham-timeshare-scam
       (Last visited Aug. 6, 2019)

       67. The foregoing posts are but a small sample of Class Members who have commented on

the internet about Wyndham. The complete data on the number and percentage of Class Member

whose requests for booking are denied is solely within the knowledge and control of Wyndham.

Similarly, the data on how many Wyndham destinations are unavailable and the number of months

in advance that a Class Member must request a reservation is solely within the possession of

Wyndham. Further, Wyndham alone possesses the materials used to train its sales agents.



                              CLASS ACTION ALLEGATIONS

       68. The Deenen and Munoz Plaintiffs bring this action under Rule 23(b)(3) of the Federal

Rules of Civil Procedure on behalf of a national breach of contract Class defined as follows:

       All persons who ( i ) entered into a “Security Agreement - ClubWyndham Access

       Vacation Ownership Plan - Retail Installment Contract - Purchase and Security


                                               -26-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 27 of 35 PageID #:437




       Agreement” (Agreement) with Wyndham or its successors on or after August 14,

       2009 whose Agreements do not contain arbitration clauses and (ii) requested that

       Wyndham cancel or rescind their contracts. Excluded from the Class are persons

       whose contracts were cancelled.

       69. Plaintiff Nazret Z. Gebremeskel seeks to represent the following Subclass of District of

Columbia and Illinois residents under F.R. Civ. Pro. 23(b)(3) :

       All persons who entered Agreements without arbitration clauses on or after August

       14, 2016 after    attending    Wyndham         sales   presentations where material

       misrepresentations and omissions were made about the Club Wyndham points

       program. Excluded from the Subclass are persons whose contracts were cancelled.

       70. Plaintiffs reserve the right to modify the Class definition as they obtain further

information through discovery.

       71. Also excluded from the Class are Defendant and entities in which Defendant has a

controlling interest, its agents and employees, the Judge to whom this action is assigned and any

member of the Judge’s staff or immediate family.

       72. The number of Class Members is believed to be in the thousands, making the class so

numerous that individual joinder of all Class Members is impracticable.

       73. Plaintiffs are members of the proposed Class.

       74. There are questions of law and fact common to Plaintiffs and to the proposed Class,

including but not limited to the following:

       a. Whether Wyndham failed to reasonably provide Club Accommodations to Class

       members;


                                               -27-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 28 of 35 PageID #:437




          b. Whether Wyndham fraudulently induces individuals to enter into timeshare

          purchase and sale Agreements;

          c. Whether the Agreement fails to disclose booking fees and other charges;

          d. Whether Wyndham has charged excess fees in breach of the Agreement;

          e. Whether Wyndham has breached the Agreement by failing to provide adequate

          services such as cleaning and housekeeping;

          f. Whether material misrepresentations and omissions were made to Class Members at sales

          meetings;

          g. Whether Wyndham’s actions have damaged Plaintiffs and Class Members;

          h. Whether Plaintiffs and Class Members are entitled to rescind their Agreements; and,

          I. Whether Plaintiffs and Class Members are entitled to declaratory, injunctive and equitable

relief.

          75. Plaintiffs’ claims are typical of the claims of Class Members.

          76. Plaintiffs’ interests do not conflict with those of Class Members. They will fairly and

adequately protect the interests of Class Members. They are represented by counsel experienced in

class action litigation.

          77. Common questions of law and fact predominate over questions affecting only individual

Class Members, and a class action is superior to other methods for the fair and efficient adjudication

of this controversy.

          78. The interest of Class Members in individually controlling the prosecution of separate

claims against Defendant is small due to the time and expense necessary to pursue individual

litigation. Management of these claims in a class action poses no significant impediments.


                                                  -28-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 29 of 35 PageID #:437




       79. Defendant has acted on grounds generally applicable to the Class, thereby making final

injunctive relief and corresponding declaratory relief with respect to the Class as a whole

appropriate.

                        COUNT ONE - BREACH OF CONTRACT

       80. Plaintiffs repeat and reallege the allegations of paragraphs 1 to 79 above.

       81. This count is brought on behalf of the breach of contract class.

       82. At all relevant times, an Agreement existed between Plaintiffs and Wyndham.

       83.     Pursuant to the Agreement, Wyndham agreed to reasonably provide Club

Accommodations to Plaintiffs and Class Members.

       84. It has failed to do so in breach of the Agreement. Accommodations are not available

Advance booking times are excessive.

       85. Wyndham agreed to provide certain services to Plaintiffs and Class Members on a

reasonable basis, such as housekeeping and cleaning services.

       86 It failed to do so in breach of the Agreement.

       87. In further breach of the Agreement, Wyndham charged Plaintiffs undisclosed and

excessive fees such as maintenance fees and booking fees.

       88. The foregoing conduct damaged Plaintiffs.

       89. Plaintiffs duly performed their obligations under the Agreement.

                           COUNT TWO -
     BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

       90. Plaintiffs repeat and reallege the allegations of paragraphs 1 to 89 above.

       91. This count is brought on behalf of the breach of contract class.



                                               -29-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 30 of 35 PageID #:437




       92.   The contracts have an implied covenant of good faith and fair dealing.

       93. Wyndham is required to refrain from unreasonable conduct which would prevent

Plaintiffs and the other Class Members who signed the agreement from receiving the benefits of their

bargain.

       94.    By reason of the conduct alleged above, Wyndham has breached this covenant by

frustrating the overarching purpose of the Agreement.

       95. Such conduct has damaged Plaintiff and other Class Members.

                      COUNT THREE - CLAIM FOR DECLARATORY RELIEF

       96 . Plaintiffs repeat and reallege paragraphs 1 to 79 above

       97. This count is brought on behalf of all Class Members who entered into a “Purchase and

Sale Agreement” in a form substantially the same as the Munoz contract.

       98. The Munoz Plaintiffs bring this claim for declaratory relief and rescission on behalf of

themselves and these other Class Members.

       99. The Purchase and Sale Agreement is void ab initio for being vague and ambiguous as

to the property right being sold and purchased. A contract for the sale of real property must identify

with reasonable certainty the property being sold. The Purchase and Sale Agreement purports to

sell a floating use right without defining that term.

       100. The contract fails to adequately define VOI.

       101. The contract states that the VOI is a fraction where the numerator is the number of

points allocated to the Munoz’s. However, the numerator is 84,000 and they are assigned 168,000

points in the contract so the wrong number is used for the numerator.

       102. The contract fails to define the denominator.


                                                 -30-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 31 of 35 PageID #:437




       103. The contract should be declared void ab initio for its failure to adequately define what

property is being bought and sold.

       COUNT FOUR - VIOLATION OF DISTRICT OF COLUMBIA CONSUMER
                      PROTECTION PROCEDURES ACT


       104. Plaintiffs repeat and reallege paragraphs 1 to 79 above.

       105. This count is brought on behalf of the Subclass who reside in the District of Columbia.

       106. Section 28-3904 of the D.C. Code outlaws unfair or deceptive trade practices, whether

or not any consumer is in fact misled, deceived or damaged thereby. Unfair or deceptive trade

practices include misrepresenting a material fact if such failure has a tendency to mislead; and failing

to state a material fact if such failure has a tendency to mislead.

       107. The Code applies to real estate finance transactions. Wyndham finances purchasers

who buy timeshare points.

       108. Section 28-3905 (k)(1)(A) of the D.C. Code entitles a consumer to bring an action

seeking relief from the use of an unlawful practice.        Section 28-3905 (k) (2) provides for the

recovery of treble damages, reasonable attorney’s fees, punitive damages, restitution in

representative actions, and injunctive relief.

       109. By reason of the conduct alleged above, Wyndham violated the D.C. Consumer

Protection Procedures Act.

       110. Wyndham’s acts were wanton, willful and malicious so as to entitle Plaintiffs and

Class Members to an award of punitive damages.

                 COUNT FIVE - VIOLATION OF ILLINOIS CONSUMER FRAUD ACT

       111. Plaintiffs repeat and reallege paragraphs 1 to 79 above.


                                                 -31-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 32 of 35 PageID #:437




        112. This count is brought on behalf of the Subclass who reside in Illinois.

        113. The Illinois Consumer Fraud and Deceptive Practices Act 815 ILCS 505/1 et seq.

prohibits:

              ...unfair methods of competition and unfair or deceptive acts or practices,
       including but not limited to the use or employment of any deception, fraud, false
       pretense, false promise, misrepresentation, or the concealment, suppression, or
       omission of any material fact... in the conduct of trade or commerce...whether any
       person has in fact been misled, deceived or damaged thereby.

       114. Section 505/10a of the Act provides for actions for damages:

              Any person who suffers actual damages as a result of a violation of this
       Act, committed by any other person may bring an action against such person.


       115. By reason of the conduct alleged above, Wyndham violated the Illinois Consumer Fraud

Act and these violations caused damage to Plaintiffs.

       116. Wyndham’s acts were wanton, willful and malicious so as to entitle Plaintiffs and Class

Members to an award of punitive damages.

       117. Trade or commerce has been affected.


                  COUNT FIVE - NEGLIGENT MISREPRESENTATION


       118. Plaintiffs repeat and reallege paragraphs 1 to 79.

       119. This count is brought by on behalf of members of the Subclass.

       120.    Numerous negligent misrepresentations and omissions were made at the Wyndham

sales presentations including, without limitation, the following false material misrepresentations and

omissions:

       a. Stating that points would not expire;


                                                -32-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 33 of 35 PageID #:437




       b. Stating that points could be redeemed for cash;

       c. Stating that maintenance fees would not increase;

       d. Not disclosing that using Wyndham points was often more expensive than booking

       properties or travel through non-Wyndham public websites;

       e. Not disclosing that Wyndham destinations were often not available;

       f. Not adequately disclosing booking fees;

       g. Not adequately disclosing the cost and quality of housekeeping and cleaning services; and,

       h. Not adequately disclosing other material aspects of the Club Wyndham program.

       121. Wyndham was negligent in making these misrepresentations and allowing its sales

persons and agents to make such misrepresentations. Wyndham had a duty to supervise the

representations made by its sales persons and it breached that duty. Wyndham is also liable for the

misrepresentations under the doctrines of respondeat superior and agency.

       122. Plaintiffs were damaged as the result of the negligent misrepresentations.

       123. Wyndham’s actions were willful, wanton and malicious so as to entitle Plaintiffs to

recover damages.

                      COUNT SIX - FRAUD IN THE INDUCEMENT


       124. Plaintiffs repeat and reallege paragraphs 1 to 79.

       125. This count is brought on behalf of the Subclass.

       126. The foregoing omissions and misrepresentations of Wyndham and its agents were

materially false.

       127. Wyndham and its agents knew of the falsity of the misrepresentations and omissions



                                               -33-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 34 of 35 PageID #:437




when made or made them recklessly.

       128. Wyndham and its agents intended that Plaintiffs be induced to act based on such

misrepresentations and omissions.

       129. Plaintiffs actually and justifiably relied on the misrepresentations and omissions, and

thereby sustained injury.

       130. Wyndham’s actions were willful, wanton and malicious so as to allow the recovery of

punitive damages.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiffs pray for the following relief on behalf of themselves and all others

similarly situated:

       A. An order certifying the proposed Class and Subclass under Rule 23 of the Federal Rules

of Civil Procedure, and appointing Plaintiffs and their counsel to represent the Class and Subclass;

       B. For an order that Defendant be permanently enjoined from engaging in the unlawful

activities and practices complained of;

       C. For a declaration that the Purchase and Sale Agreement of the Munoz Plaintiffs and those

similarly situated are void ab initio;

       D. For rescission of all Class Member contracts with Wyndham;

       E. For restitution of all monies paid to Wyndham;

       F. For compensatory damages;

       G. For punitive damages;

       H. For treble damages under the D.C. Consumer Protection Procedures Act and the

consumer protection statutes of other States with similar acts;


                                               -34-
   Case: 1:19-cv-05499 Document #: 17 Filed: 10/15/19 Page 35 of 35 PageID #:437




       I. For attorneys’ fees; and,

       J. Such further and other relief as the Court deems appropriate.



                      DEMAND FOR A JURY TRIAL

       Plaintiffs demand a trial by jury pursuant to Rule 38 of the Federal Rules of Civil Procedure.

Dated: October 9, 2019

                                              Respectfully submitted,

                                              Plaintiffs,



                                              By: Howard B. Prossnitz/s/




Howard B. Prossnitz, Esq.
LAW OFFICES OF HOWARD B. PROSSNITZ
1014 Ontario Street
Oak Park, IL 60302
(708) 203-5747
prossnitzlaw@gmail.com

Adam Szulczewksi, Esq.
Suite 1600
225 West Washington Street
Chicago, IL 60606
(312) 201-9300
szulcze@outlook.com




                                               -35-
